Citation Nr: 0319376	
Decision Date: 08/07/03    Archive Date: 08/13/03	

DOCKET NO.  02-10 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for hepatitis C. 

2.  Entitlement to service connection for cirrhosis of the 
liver.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from February 1984 to March 
1991.  He also had National Guard service from May 1994 to 
November 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
VARO in Huntington, West Virginia.  


FINDINGS OF FACT

1.  VA has complied with the notice and duty to assist 
requirements of current legislation.  

2.  Hepatitis C began years after service and was not caused 
by any incident of service. 

3.  The veteran's cirrhosis of the liver is not shown to be 
causally related to his active military service.  


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1112, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2002).

2.  The veteran's cirrhosis of the liver was not incurred in 
or aggravated by active military service and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.309 (2002); 67 Fed. Reg. 67792-
677793 (Nov. 7, 2002) (to be codified in pertinent part at 
38 C.F.R. § 3.307).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  This 
substantially amended the provisions of Chapter 51 of 
Title 38 of the United States Code concerning the assistance 
to be afforded to claimants in substantiating their claims.  

VA has long recognized that it has a duty to assist a veteran 
in developing evidence pertinent to his claim.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.103(a) (2002).  Recent changes in law 
have amended the requirements as to VA's development efforts 
in this, and other pending cases, modifying and clarifying 
VA's duty to assist a claimant in evidentiary development.  
See VCAA, supra, and see generally Holliday v. Principi, 14 
Vet. App. 280 (2001).  In addition, VA has published 
regulations for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  

The VCAA contains a number of new provisions pertaining to 
claims development and procedures, including assistance to be 
provided to claimants by VA and notification as to 
evidentiary requirements.  Considering the record in light of 
the above, the Board finds that the passage of the VCAA and 
its implementing regulations does not prevent the Board from 
rendering a decision on the claim on appeal as all 
notification and required action needed to render a fair 
decision on the claims, to the extent possible, have been 
accomplished.  


The Board has carefully reviewed the veteran's claims file, 
to ascertain whether any further development or remand to the 
RO is necessary in order to ensure compliance with the new 
legislation.  By virtue of the statement of the case in July 
2000 and a decision review officer decision/supplemental 
statement of the case in October 2002, respectively, the 
veteran and his representative have been given notice of the 
information and/or medical evidence necessary to substantiate 
his claims.  Further, the veteran had the opportunity to 
present testimony on his behalf with regard to each issue at 
a hearing before a decision review officer at the VARO in 
Louisville in August 2002.  

More importantly, the veteran was provided with a letter from 
the RO in August 2001 which gave him information as to what 
the evidence had to show to establish entitlement to the 
benefit sought, what evidence or information was needed from 
him, and what VA had done to help him with his claim.  The 
undersigned believes this constitutes substantial compliance 
with the requirements of the VCAA.  Neither the veteran nor 
his representative has identified any other pertinent 
evidence not already of record which would need to be 
obtained for an equitable disposition of the appeal.  
Therefore, the Board finds that the Department's duty to 
notify has been satisfied.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002). 

Finally, with regard to VA's duty to notify, the Board notes 
that the VCAA notification letter sent to the appellant in 
August 2001 essentially complied with the recent holding of 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  That case held that 38 C.F.R. § 19.9(a)(2)(ii) is 
invalid to the extent it provides a claimant "not less than 
30 days" to respond to a VCAA notification letter sent by 
the Board because it is contrary to 38 U.S.C.A. § 5103(b), 
which provides a claimant one year to submit evidence.  In 
this case, the RO and not the Board advised the appellant of 
the VCAA.  The RO's duty to notify, pursuant to 38 C.F.R. § 
3.159(b), was not invalidated by the recent Federal Circuit 
decision.  Moreover, although the letter requested a response 
within 60 days, the appellant was also expressly notified 
that he had one year to submit the requested information 
and/or evidence, in compliance with 38 U.S.C.A. § 5103(b).  
The appellant's case was not decided before the one-year 
period expired, so he has had ample time to submit 
information and evidence to substantiate his claims.  

With respect to VA's duty to assist, all medical records 
referenced by the appellant, that are available, have been 
obtained, to include VA treatment records.  The appellant has 
not referenced any relevant private treatment.  The 
appellant's service medical records have been obtained.  The 
Board is unaware of any additional relevant evidence that is 
obtainable.

The duty to assist also includes, when appropriate, the duty 
to conduct a medical examination of the claimant.  In this 
case, the RO provided the appellant with VA compensation 
examination in 2002, with a medical opinion that included a 
review of the record and medical opinion as to the etiology 
of the claimed conditions and their relationship to the 
appellant's military service.  Further examination is not 
needed because there is sufficient medical evidence to decide 
the claims. 

Remanding the case for more development would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The United States Court of 
Appeals for Veterans Claims (Court) has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999), vacated on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991).  In fact, the Court has stated, 
"the VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 15 
Vet. App. 165, 178 (2001).  

Applicable Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Where a veteran has served for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and cirrhosis of the liver becomes 
manifest to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The Court has consistently held that, under the laws cited 
above, "a determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which has stated that "a veteran 
seeking disability benefits must establish...the existence of a 
disability and a connection between the veteran's service and 
the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  It is clear that a resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), affirmed 
sub nom Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert 
denied, 119 S. Ct. 404 (1998). 

In the instant case, the Board finds initially that the 
veteran has been diagnosed with hepatitis C and with 
cirrhosis of the liver.  Hence, there are disorders for which 
service connection may be granted.  The preponderance of the 
evidence is, however, against the finding that either was 
incurred in or aggravated during the veteran's active duty 
service.  The service medical records are without reference 
to complaints or abnormalities indicative of cirrhosis of the 
liver or hepatitis C.  

There are recent records showing cirrhosis of the liver and 
hepatitis C years after service discharge.  However, there is 
no medical evidence linking any current cirrhosis of the 
liver or hepatitis C to the veteran's active service.  

The veteran was accorded an examination of the liver, 
gallbladder, and pancreas by VA in September 2002.  He 
reported having a history of alcohol abuse all his life until 
he stopped about a year and a half previously.  He stated 
that before participating in the Gulf War, he went through an 
inpatient alcohol treatment program, but was unable to take 
the medication because he was told his liver enzymes were 
elevated.  He indicated that he basically helped carry 
litters of soldiers.  When he would strap a patient on a 
litter, he indicated that he sometimes got blood on himself.  
He also reported having received a tattoo in the 1980's while 
stationed in Germany.  It was noted that his cirrhosis had 
been diagnosed two years previously.  The hepatitis C had 
reportedly been diagnosed in the mid-1990's.  The veteran 
also reported receiving a blood transfusion in the early 
1990's secondary to a gunshot wound sustained to the right 
lower extremity (this is not documented in the medical 
evidence of record).  He was not sure as to how many units of 
blood he was given and he was not sure whether this was 
administered before or after he was given a diagnosis of 
hepatitis C.  He also reported having had the left ear 
pierced a couple of years previously.  Complaints included 
the loss of appetite and fatigue.  He denied diarrhea or any 
high risk sexual behavior.  Mention was made of intravenous 
(IV) drug use for about a year in 1991.  A review of the 
claims file by the examiner indicated that the hepatitis C 
was documented in June 1993 and the cirrhosis was documented 
in April 2000.  

The examination diagnoses were hepatitis C and alcoholic 
cirrhosis.  The examiner opined that it was not likely that 
the hepatitis C was a result of the veteran's reported 
exposure/contact with patients while working in medical 
supplies or when he received a tattoo.  The examiner noted 
getting hepatitis C by using tattoo needles was "a rather 
uncommon way of transmission."  The examiner added the major 
risk factors for getting hepatitis C include transfusion of 
blood or blood products before 1992, IV drug use with sharing 
of drug needles, and alcohol abuse.  

The Board also notes that the VA medical records show 
diagnoses of alcohol-induced liver disease in October 1998 
and alcoholic cirrhosis in April 2000.

A review of the record shows inconsistencies in the veteran's 
recollection of his development of hepatitis C and cirrhosis 
of the liver.  The Board finds that his recollections are so 
contradictory as to limit the credibility of his testimony.  
The Board notes that in evaluating a claim it may consider 
only independent medical evidence to support its findings, 
and must cite to competent evidence of record to support his 
conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  
Moreover, as noted above, and sincerely as the veteran may 
believe in the validity of his claim, only a medical 
professional is competent to address issues of etiology and 
causation of disease, and the veteran is not such an 
individual.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  Clearly, the diagnosis and differentiation of 
different types of hepatitis, and the determination of the 
origin of the disease, require highly specialized knowledge.  

Based upon the competent evidence of record, and for the 
reasons discussed above, the Board finds that neither the 
veteran's hepatitis C nor his cirrhosis of the liver was 
incurred in or aggravated by active military service.  The 
only medical evidence of record is clearly not favorable to 
the veteran's claims.  The VA examiner concluded the 
veteran's major risk factors for developing hepatitis C were 
events that occurred after active duty (drug use, blood 
transfusion, alcohol abuse) and clearly stated the hepatitis 
was not likely due to the in-service events the veteran had 
reported.  There is no contradictory medical evidence.  In 
fact, the examiner's opinion is supported by the VA treatment 
records indicating that the veteran has alcohol-induced liver 
disease and, as a result, alcoholic cirrhosis.

The only chronic liver disease to which the law accords 
presumptive service connection is cirrhosis, and there is no 
indication of cirrhosis within one year of service 
separation.  The veteran has stated this disorder was not 
diagnosed until 2000, many years after active duty.

The Board notes in passing, that even if it were to be 
accepted that the veteran had engaged in intravenous drug use 
in service or from the time he got off active duty in 1991, 
the law, prohibits a grant of service connection on the basis 
that the disability arose due to the veteran's unwillful 
misconduct.  38 U.S.C.A. §§ 105(a), 1110, 1131; 38 C.F.R. 
§ 3.301(a), (d).  

The Board notes that the record suggests the appellant's 
hepatitis, and perhaps his cirrhosis, were diagnosed while he 
was on inactive service.  The appellant is not entitled to 
service connection based on his inactive service, as while an 
individual can be service-connected for an injury incurred 
during inactive service, he may not be service-connected for 
a disease.  See VAOPGCPREC 86-90 (July 18, 1990); Brooks v. 
Brown, 5 Vet. App. 484, 485-486 (1993).  In other words, the 
fact that the appellant was on inactive service while 
diagnosed with a disease does not automatically mean his 
claim is granted.

The claimant in this case is a "veteran" based on his 
active duty service from 1984 to 1991.  Therefore, he is 
entitled to "veteran" status and the full benefit of VA 
resources for any compensation claim based on that period of 
service.  However, to the extent his claim is not based on 
that period of service, but on his period of inactive 
service, the claim must fail.  In order for the appellant to 
achieve "veteran" status and be eligible for service 
connection for disability claimed during his inactive 
service, the record must establish by a preponderance of the 
evidence that he was disabled during active duty for training 
due to a disease or injury incurred or aggravated in the line 
of duty or he was disabled from an injury incurred or 
aggravated during inactive duty training.  See Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 
Vet. App. 474, 478 (1991).  

Since hepatitis and cirrhosis are diseases and not an 
injuries, the appellant is not entitled to service connection 
based on diagnosis of either of these conditions during his 
inactive service.  There is no indication that either 
condition was first manifested or diagnosed during a period 
of active duty or active duty for training.  Inactive duty 
training includes duty (other than full-time duty) performed 
by a member of the Reserves or the National Guard.  38 C.F.R. 
§ 3.6(d).  In the absence of any evidence showing qualifying 
service, the period of inactive service in the Reserves does 
not qualify as "active military service."  It is for this 
reason, as well, that the presumptions of service connection 
do not apply.

In sum, since there is no medical evidence of record linking 
hepatitis C or cirrhosis of the liver to active service, the 
Board finds that the evidence is against the claims of 
service connection.  With the preponderance of the evidence 
being against the claims, the benefit of the doubt rule does 
not apply, and the claims must be denied.  

ORDER

Service connection for hepatitis C is denied.  

Service connection for cirrhosis of the liver is denied.  

                       
____________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

